Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.
             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BG-129

IN RE JAHANGIR GHOBADI
                                                          2019 DDN 168
An Administratively Suspended
Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 441214

BEFORE: Glickman and Thompson, Associate Judges, and Washington, Senior
        Judge.

                                   ORDER
                              (FILED- July 30, 2020)

       On consideration of the certified order from the state of Virginia revoking
respondent’s license to practice law in that jurisdiction; this court’s February 28,
2020, order suspending respondent pending resolution of this matter and directing
him to show cause why the equivalent reciprocal discipline of disbarment should not
be imposed; no response having been filed; the statement of Disciplinary Counsel;
and it appearing respondent has not filed his D.C. Bar R. XI, §14(g) affidavit, it is

      ORDERED that Jahangir Ghobadi is hereby disbarred from the practice of
law in the District of Columbia. It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                  PER CURIAM